Title: Thomas Jefferson to John Adams, 7 November 1819
From: Jefferson, Thomas
To: Adams, John


					
						Dear Sir
						
							Monticello
							Nov. 7. 19.
						
					
					Three long and dangerous illnesses within the last 12. months must apologise for my long silence towards you.
					The paper bubble is then burst. this is what you & I, and every reasoning man, seduced by no obliquity of mind, or interest, have long foreseen. yet it’s disastrous effects are not the less for having been foreseen. we were laboring under a dropsical fulness of circulating medium. nearly all of it is now called in by the banks who have the regulation of the safety valves of our fortunes and who make them condense or explode them at their will. lands in this state cannot now be sold for a year’s rent: and unless our legislature  have wisdom enough to effect a remedy by a  gradual diminution only of the medium, there will be a general revolution of the property in this state. over our own paper and that of other states coming among us, they have competent powers. over that of the bank of the US. there is doubt; not here, but elsewhere.  that bank will probably conform voluntarily to such regulations as the legislature may prescribe for the others. if they do not we must shut their doors and join the other states which deny their the right of Congress to establish banks, and sollicit them to agree to some mode of settling this constitutional question. they have themselves twice decided against their right, and twice for it. many of the states have been uniform in denying it, and between such parties the constitution has provided no umpire. I do not know particularly the extent of this distress in the other states, but Southwardly & Westwardly I believe all are involved in it. God bless you & preserve you many years.
					
						
							Th: Jefferson
						
					
				